FILED

UNITED STATES DISTRICT COURT FEB j 2 2020
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. pj
Bankruptcy conan

Mousen Y. Aden, )
)

Plaintiff, )

)

Vv. ) Civil Actiom No. 19-3859 (UNA)

)

United States of America, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter, brought pro se, is before the Court on its initial review of plaintiffs
application for leave to proceed in forma pauperis and the Complaint against the United States.
The Court will grant the application and dismiss the complaint for lack of subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time”
it determines that subject matter jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction. They possess only that power
authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited
jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations
omitted), Under the doctrine of sovereign immunity, the United States may be sued only upon
consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538
(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in
statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit
within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants
dismissal of the action.

Plaintiff, a Tennessee state prisoner, sues the United States under 42 U.S.C. § 1983.
Section 1983 authorizes a cause of action against individuals who violate constitutional rights
while acting “under color of state law”; it “does not apply to federal officials acting under color
of federal law.” Settles v. U.S. Parole Comm'n, 429 F.3d 1098, 1104 (D.C. Cir. 2005). Most
importantly, Congress has not waived the United States’ immunity from lawsuits based on
constitutional violations. Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 478 (1994). And “{a]f
the United States has not consented to being sued under § 1983, sovereign immunity requires the
court to dismiss [this action] for lack of jurisdiction.”! Settles, 429 F.3d at 1105. A separate

Order accompanies this Memorandum Opinion.

 

Date: February [0 , 2020 United States District g udge

 

| In his “Prayer for Relief,” plaintiff does not seek money damages but rather “a declaration of
rights” and “a mandatory injunction ordering President [Donald J. Trump] to proclaim M. Aden
King of Earth and Executively immune from U.S. jurisdiction & states.” Compl. at 2. This is yet
another reason to dismiss the case. See Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (“[F]ederal
courts are without power to entertain claims otherwise within their jurisdiction if they are so
attenuated and unsubstantial as to be absolutely devoid of merit, wholly insubstantial, [or]
obviously frivolous[.]”) (internal quotations omitted).

2